     Case 3:20-cv-01723-H-KSC Document 15 Filed 10/20/20 PageID.810 Page 1 of 15



1
2
3
4
5
6                        UNITED STATES DISTRICT COURT
7                      SOUTHERN DISTRICT OF CALIFORNIA
8
9    DR. MORTEZA NAGHAVI, M.D., an                   Case No.: 20-cv-01723-H-KSC
     individual; MEDITEX CAPITAL, LLC, a
10
     Delaware limited liability company; and         ORDER:
11   AMERICAN HEART TECHNOLOGIES,
     LLC, a Delaware limited liability               (1) GRANTING IN PART AND
12
     company,                                        DENYING IN PART DEFENDANT
13                                 Plaintiffs,       BELTER’S MOTION TO DISMISS;
                                                     AND
14   v.
15   BELTER HEALTH MEASUREMENT                       [Doc. No. 3.]
16   AND ANALYSIS TECHNOLOGY CO.,
     LTD., a China corporation; EASTONE              (2) GRANTING DEFENDANT
17   CENTURY TECHNOLOGY CO. LTD., a                  EASTONE’S MOTION TO DISMISS
18   China corporation; XIBIN XU, an
     individual; WEI WANG, an individual;            [Doc. No. 6.]
19   WENWEI TONG, an individual;
20   FEIPENG ZHONG, an individual;
     ZHUHAI HENGQIN XUANYUAN NO.
21   8 EQUITY INVESTMENT
22   PARTNERSHIP (LIMITED
     PARTNERSHIP), a China limited
23   partnership; GF SECURITIES, a China
24   corporation; and DOES 1 through 20,
     inclusive,
25
                                 Defendants.
26
27   ///
28

                                                 1
                                                                            20-cv-01723-H-KSC
     Case 3:20-cv-01723-H-KSC Document 15 Filed 10/20/20 PageID.811 Page 2 of 15



1           On September 9, 2020, Defendant Belter Health Measurement and Analysis
2    Technology Co., Ltd. filed a motion to dismiss Plaintiffs Dr. Morteza Naghavi, M.D.,
3    Meditex Capital, LLC, and American Heart Technologies, LLC’s first amended complaint
4    pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim. (Doc. No.
5    3.) On September 21, 2020, Defendant Eastone Century Technology Co., Ltd. filed a
6    motion to dismiss Plaintiffs’ FAC pursuant to Rule 12(b)(2) for lack of personal
7    jurisdiction and pursuant to Rule 12(b)(1) for failure to state a claim. (Doc. No. 6.) On
8    October 5, 2020, Plaintiffs filed their responses in opposition to Defendants Belter and
9    Eastone’s motions to dismiss. (Doc. Nos. 7, 8.) On October 9, 2020, Defendants Belter
10   and Eastone filed their replies. (Doc. Nos. 11, 12.) On October 13, 2020, the Court took
11   the motions under submission. 1 (Doc. No. 13.) For the reasons below, the Court grants in
12   part and denies in part Defendant Belter’s motion to dismiss, and the Court grants
13   Defendant Eastone’s motion to dismiss.
14                                            BACKGROUND
15          The following facts are taken from the allegations in Plaintiffs’ first amended
16   complaint. Plaintiffs Meditex Capital, LLC and American Heart Technologies, LLC are
17   Delaware limited liability companies and are partners in a joint venture to manufacture,
18   market, and distribute cardiovascular devices, including a cardiovascular device called
19   “VENDYS.” (Doc. No. 1-13, FAC ¶¶ 1-2, 18.) Plaintiff Dr. Morteza Neghavi is the
20   founder and managing member of Meditex and American Heart. (Id. ¶¶ 3, 18.)
21          Defendant Belter Health Measurement and Analysis Technology Co., Ltd. is a
22   manufacturer and distributor of medical devices in China. (Id. ¶¶ 4, 21.) Defendant
23
24
25
26   1
             In the Court’s October 13, 2020, order taking the matter under submission, the Court ordered
     Plaintiffs to file a revised version of Exhibit G to their FAC because the current version of Exhibit G
27   appeared to be missing a page. (Doc. No. 13.) On October 15, 2020, Plaintiffs filed a revised version of
28   Exhibit G correcting the error. (Doc. No. 15.)


                                                        2
                                                                                           20-cv-01723-H-KSC
     Case 3:20-cv-01723-H-KSC Document 15 Filed 10/20/20 PageID.812 Page 3 of 15



1    Eastone Century Technology Co., Ltd. is a publicly traded China corporation and was the
2    100% owner of Belter until on or about January 2020. 2 (Id. ¶ 5.)
3          On March 18, 2016, Belter and Meditex entered into a “Manufacturing, Marketing,
4    Sales and Distribution Agreement” (“the March 18, 2016 agreement”) wherein Meditex
5    granted Belter exclusive rights to market, distribute, and sell VENDYS in China. (Doc.
6    No. 1-13, FAC ¶ 21, Ex. B at 1, 2 § 2.4.) On February 10, 2017, Belter and Meditex entered
7    into an amendment to the March 18, 2016 agreement (“the February 10, 2017 agreement”).
8    (Id. ¶ 23, Ex. D.)
9          On May 2, 2017, Belter and Meditex entered into another agreement entitled the
10   “Exclusive China Marketing, Sales, and Distribution Agreement” (“the May 2, 2017
11   agreement”). (Id. ¶ 24; Doc. No. 14 Ex. G.) The May 2, 2017 agreement provides: “This
12   contract substitutes all terms related to MARKETING, SALES, and DISTRIBUTION
13   AGREEMENT previously signed by the parties on March 18th, 2016.” (Doc. No. 14, Ex.
14   G at 1.) Plaintiffs allege that the May 2, 2017 agreement contains certain minimum sales
15   requirements, and that Defendant Belter has failed to meet those minimum sales
16   requirements. (Doc. No. 1-13, FAC ¶¶ 24, 36; see Doc. No. 14, Ex. G at 3 § 5, Ex. B.)
17         On August 10, 2018, Belter and Meditex entered into an additional amendment
18   agreement (“the August 10, 2018 amendment”). (Doc. No. 1-13, FAC ¶ 32, Ex. K.)
19   Plaintiffs allege that under the terms of the August 10, 2018 amendment, Belter was
20   required to pay Meditex $250,000 for an outstanding licensing fee, and Belter was required
21   to provide additional VENDYS units to Plaintiffs in the United States. (Id. ¶ 32.) Plaintiffs
22   allege that although Defendants Belter and Eastone have paid $100,000 of the outstanding
23   $250,000, they have failed to pay the remaining $150,000 of the licensing fee and have not
24   delivered the required VENDYS units. (Id. ¶ 33.)
25
26
27
     2
28         On or about January 2020, Eastone sold its ownership interest in Belter to Zhuhai Hengqin
     Xuanyuan No. 8 Equity Investment Partnership. (Doc. No. 1-13, FAC ¶¶ 10, 62, 64.)

                                                    3
                                                                                    20-cv-01723-H-KSC
     Case 3:20-cv-01723-H-KSC Document 15 Filed 10/20/20 PageID.813 Page 4 of 15



1          On November 26, 2019, Plaintiffs Dr. Naghavi, Meditex, and American Heart
2    Technologies filed a complaint in the Superior Court of California, County of San Diego.
3    (Doc. No. 1, Notice of Removal ¶ 1.) On February 7, 2020, Plaintiffs filed a first amended
4    complaint in state court against Defendants Belter, Eastone, Xibin Xu, Wei Wang, Wenwei
5    Tong, Feipeng Zhong, Zhuhai Hengqin Xuanyuan, and GF Securities. (Doc. No. 1-13,
6    FAC.) In the FAC, Plaintiffs allege claims for: (1) breach of contract; (2) breach of the
7    implied covenant of good faith and fair dealing; (3) fraud by false promise; (4) to set aside
8    a voidable transaction; and (5) conspiracy. (Id. ¶¶ 34-72.)
9          On September 2, 2020, Defendants Belter and Eastone removed the action from state
10   court to the United States District Court for the Southern District of California pursuant to
11   28 U.S.C. § 1441 on the basis of diversity jurisdiction under 28 U.S.C. § 1332. (Doc. No.
12   1, Notice of Removal.) On October 6, 2020, the Court granted Defendant GF Securities’s
13   motion to dismiss, and the Court dismissed Defendant GF Securities from the action. (Doc.
14   No. 10.) By the present motions: (1) Defendant Eastone moves pursuant to Federal Rule
15   of Civil Procedure 12(b)(2) to dismiss Plaintiffs’ complaint for lack of personal
16   jurisdiction; and (2) Defendants Belter and Eastone both move pursuant to Federal Rule of
17   Civil Procedure 12(b)(6) to dismiss Plaintiffs’ complaint for failure to state a claim. (Doc.
18   No. 3-1, 6-1.)
19                                         DISCUSSION
20   I.    Legal Standards for a Rule 12(b)(6) Motion to Dismiss
21         A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the legal
22   sufficiency of the pleadings and allows a court to dismiss a complaint if the plaintiff has
23   failed to state a claim upon which relief can be granted. See Conservation Force v. Salazar,
24   646 F.3d 1240, 1241 (9th Cir. 2011). Federal Rule of Civil Procedure 8(a)(2) requires that
25   a pleading stating a claim for relief containing “a short and plain statement of the claim
26   showing that the pleader is entitled to relief.” The function of this pleading requirement is
27   to “give the defendant fair notice of what the . . . claim is and the grounds upon which it
28   rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                                                   4
                                                                                  20-cv-01723-H-KSC
     Case 3:20-cv-01723-H-KSC Document 15 Filed 10/20/20 PageID.814 Page 5 of 15



1          A complaint will survive a Rule 12(b)(6) motion to dismiss if it contains “enough
2    facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
3    550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual
4    content that allows the court to draw the reasonable inference that the defendant is liable
5    for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A pleading
6    that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause of
7    action will not do.’” Id. (quoting Twombly, 550 U.S. at 555). “Nor does a complaint
8    suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id.
9    (quoting Twombly, 550 U.S. at 557). Accordingly, dismissal for failure to state a claim is
10   proper where the claim “lacks a cognizable legal theory or sufficient facts to support a
11   cognizable legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104
12   (9th Cir. 2008).
13         In reviewing a Rule 12(b)(6) motion to dismiss, a district court must accept as true
14   all facts alleged in the complaint, and draw all reasonable inferences in favor of the
15   claimant. See Retail Prop. Trust v. United Bhd. of Carpenters & Joiners of Am., 768 F.3d
16   938, 945 (9th Cir. 2014). But, a court need not accept “legal conclusions” as true. Ashcroft
17   v. Iqbal, 556 U.S. 662, 678 (2009). Further, it is improper for a court to assume the
18   claimant “can prove facts which it has not alleged or that the defendants have violated the
19   . . . laws in ways that have not been alleged.” Associated Gen. Contractors of Cal., Inc. v.
20   Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983).
21         In addition, a court may consider documents incorporated into the complaint by
22   reference and items that are proper subjects of judicial notice. See Coto Settlement v.
23   Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010). If the court dismisses a complaint for
24   failure to state a claim, it must then determine whether to grant leave to amend. See Doe
25   v. United States, 58 F.3d 494, 497 (9th Cir. 1995). “A district court may deny a plaintiff
26   leave to amend if it determines that ‘allegation of other facts consistent with the challenged
27   pleading could not possibly cure the deficiency,’ or if the plaintiff had several opportunities
28   to amend its complaint and repeatedly failed to cure deficiencies.” Telesaurus VPC, LLC

                                                    5
                                                                                    20-cv-01723-H-KSC
     Case 3:20-cv-01723-H-KSC Document 15 Filed 10/20/20 PageID.815 Page 6 of 15



1    v. Power, 623 F.3d 998, 1003 (9th Cir. 2010) (internal quotation marks and citations
2    omitted).
3    II.    Analysis
4           A.      Plaintiffs’ Claim for Breach of Contract
5           In the FAC, Plaintiffs allege a claim for breach of contract against Defendants Belter
6    and Eastone. (Doc. No. 1-13, FAC ¶¶ 34-44.) Defendants Belter and Eastone move to
7    dismiss this claim for failure to state a claim. (Doc. No. 3-1 at 8-15; Doc. No. 6-1 at 18.)
8    Under Texas law, “[t]he elements of a breach of contract claim are (1) a valid contract; (2)
9    the plaintiff performed or tendered performance; (3) the defendant breached the contract;
10   and (4) the plaintiff was damaged as a result of the breach.” 3 Brooks v. Excellence Mortg.,
11   Ltd., 486 S.W.3d 29, 36 (Tex. App. 2015) (internal quotation marks omitted) (quoting
12   McLaughlin, Inc. v. Northstar Drilling Techs., Inc., 138 S.W.3d 24, 27 (Tex. App. 2004)).
13                  i.     Defendant Eastone
14          As an initial matter, in their opposition, Plaintiffs state that they agree that dismissal
15   of this cause of action as to Defendant Eastone is appropriate. (Doc. No. 8 at 5.) As such,
16   the Court dismisses Plaintiffs’ claim for breach of contract against Defendant Eastone.
17                  ii.    Defendant Belter
18          With respect to Defendant Belter, Plaintiffs allege the existence of several valid
19   contracts between Plaintiff Meditex and Defendant Belter, including the May 2, 2017
20   agreement and the August 10, 2018 amendment. (Doc. No. 1-13, FAC ¶¶ 21, 23, 24, 27,
21   35, Exs. B, D, K; Doc. No. 14, Ex. G.) Plaintiffs allege that Plaintiff Meditex has
22   performed all of its obligations under these agreements. (Id. ¶ 35.) Plaintiffs allege that
23   Defendant Belter breached the May 2, 2017 agreement by failing to meet the minimum
24   sales requirements set forth in that agreement. (Id. ¶ 36.) In addition, Plaintiffs allege that
25   Belter breached the August 10, 2018 amendment by failing to pay the remaining $150,000
26
27
     3
28         The parties agree that Plaintiffs’ claim for breach of contract is governed by Texas law. (See, e.g.,
     Doc. No. 3-1 at 15; Doc. No. 7 at 13.)

                                                         6
                                                                                              20-cv-01723-H-KSC
     Case 3:20-cv-01723-H-KSC Document 15 Filed 10/20/20 PageID.816 Page 7 of 15



1    payment due for the outstanding licensing fee and by failing to deliver 249 units of Vendys.
2    (Id. ¶¶ 38-39.) Plaintiffs allege that they have suffered monetary damages as a result of
3    these breaches. (Id. ¶¶ 37, 40-41.) Thus, Plaintiffs have adequately alleged each of the
4    required elements for stating a claim for breach of contract against Defendant Belter.
5          Defendant Belter argues that Plaintiffs cannot allege a claim for breach of the May
6    2, 2017 agreement because the terms of that agreement were superseded by the August 10,
7    2018 amendment. (Doc. No. 3-1 at 8-10.) Plaintiffs’ claim for breach of the May 2, 2017
8    agreement is based on Defendant Belter’s alleged breach of the minimum sales
9    requirements set forth in that agreement. (Doc. No. 1-13, FAC ¶ 36; see Doc. No. 14 Ex.
10   G § 5.) Thus, Belter’s argument turns on whether the provisions in the August 10, 2018
11   amendment supersede the minimum sales requirements provision set forth in the May 2,
12   2017 agreement.
13         “Generally, when parties entered into a second contract dealing with same subject
14   matter as a prior contract without stating whether the second contract operates as a
15   discharge of or substitute for the first, the two contracts must be interpreted together and
16   the later contract prevails to the extent they are inconsistent; provisions not in conflict with
17   the subsequent contract remain enforceable.” Allen Drilling Acquisition Co. v. Crimson
18   Expl. Inc., 558 S.W.3d 761, 773 (Tex. App. 2018). Consistent with this principle, section
19   B of the August 10, 2018 amendment states: “All other terms and conditions of original
20   agreement (MANUFACTURING, MARKETING, SALES, AND DISTRIBUTION
21   AGREEMENT) and First and Second Amendment that do not address the above items,
22   remain as is.” (Doc. No. 1-15, FAC Ex. K § B.)
23         Belter fails to identify any provision in the August 10, 2018 amendment that
24   expressly supersedes or addresses the minimum sales requirements set forth in the prior
25   agreement. Indeed, in its motion to dismiss, Belter states that the August 10, 2018
26   agreement does not include any minimum sales amounts. (Doc. No. 3-1 at 9.) As such, in
27   order for Belter to establish that the minimum sales requirements provision was
28   superseded, Belter must demonstrate that the minimum sales requirements provision is

                                                    7
                                                                                    20-cv-01723-H-KSC
     Case 3:20-cv-01723-H-KSC Document 15 Filed 10/20/20 PageID.817 Page 8 of 15



1    inconsistent with the terms contained in the August 10, 2018 agreement. See Allen Drilling
2    Acquisition, 558 S.W.3d at 773. Belter has failed to do so. In an effort to demonstrate
3    inconsistencies, Belter focuses on the provisions in the August 10, 2018 amendment that
4    amend Belter’s payment obligations under the parties’ agreements. (See Doc. No. 3-1 at
5    9-10; Doc. No. 11 at 8-10.) But Belter fails to adequately explain how these revised
6    payment provisions are inconsistent with the minimum sales requirements set forth in the
7    prior May 2, 2017 agreement. The Court notes that in the May 2, 2017 agreement, the
8    minimum sales requirements are contained in a separate and different section from the
9    payment provisions. (Compare Doc. No. 14 Ex. G § 4 with id. § 5.) As such, Defendant
10   Belter has failed to establish at this stage in the proceedings that the minimum sales
11   requirements set forth in the May 2, 2017 agreement were superseded by the August 10,
12   2018 amendment.
13         Defendant Belter also argues that Plaintiffs cannot allege a claim for breach of the
14   May 2, 2017 agreement because Plaintiffs have failed to allege that a necessary condition
15   precedent has been satisfied. (Doc. No. 3-1 at 10.) Specifically, Belter argues that under
16   the term of the May 2, 2017 agreement, any minimum payment or sales requirements
17   would only be triggered in the event of approval by the Chinese Food and Drug
18   Administration (“CFDA”), meaning that CFDA approval is a condition precedent to its
19   obligations under the contract. (Id.) Belter further argues that because Plaintiffs have
20   failed to allege that the CFDA has approved the sale of VENDYS units in China, Plaintiffs’
21   claim for breach of the minimum sales requirements set forth in the May 2, 2017 agreement
22   fails as a matter of law. (Id.) In response, Plaintiffs argue that CFDA approval is not a
23   condition precedent under the terms of the May 2, 2017 agreement. (Doc. No. 7 at 12.)
24         “‘A condition precedent is an event that must happen or be performed before a right
25   can accrue to enforce an obligation.’” Solar Applications Eng’g, Inc. v. T.A. Operating
26   Corp., 327 S.W.3d 104, 108 (Tex. 2010). “In order to determine whether a condition
27   precedent exists, the intention of the parties must be ascertained; and that can be done only
28   by looking at the entire contract.” Criswell v. European Crossroads Shopping Ctr., Ltd.,

                                                   8
                                                                                  20-cv-01723-H-KSC
     Case 3:20-cv-01723-H-KSC Document 15 Filed 10/20/20 PageID.818 Page 9 of 15



1    792 S.W.2d 945, 948 (Tex. 1990). Texas courts have explained that conditions precedent
2    are “disfavored,” and courts should not “construe a contract provision as a condition
3    precedent unless compelled to do so by language that may be construed no other way.”
4    Cajun Constructors, Inc. v. Velasco Drainage Dist., 380 S.W.3d 819, 826 (Tex. App. 2012)
5    (citing Criswell, 792 S.W.2d at 948).
6          In the provision at issue, the May 2, 2017 agreement provides:
7          As part of this exclusive marketing, sales, and distribution agreement, Belter
           commits to a minimum amount of sales revenue and detailed marketing plans
8
           over five [sic] from the date of this Agreement (see Exhibit B). Belter shall
9          try its best to obtain CFDA approval and start selling. Belter is responsible
           for delivering the minimum amount of sales regardless of circumstances. If
10
           Belter breaches the contract, Belter shall be fully liable for the upfront fee and
11         minimum sales as the agreed damages defined upfront.
12   (Doc. No. 14 Ex. G at 3 § 5.) Exhibit B to the May 2, 2017 agreement further provides:
13         The minimum sales amount is USD5,250,000.000 for the first 2 years post
           CFDA approval, the minimum sales amount for year 3 will be
14
           USD3,500,000.00, the minimum sales amount for year 4 will be
15         USD5,250,000.00, and the minimum sales amount for year 5 will be
           USD7,000,000.
16
     (Id. Ex. G at 5 Ex. B.)
17
           In reviewing the above provisions, the Court acknowledges that Exhibit B to the
18
     May 2, 2017 sets forth a minimum sales amount of $5,250,000 for “the first 2 years post
19
     CFDA approval.” (Id.) But Exhibit B does not use the phrase “post CFDA approval” when
20
     setting forth the minimum sales amounts for years 3, 4, and 5. (See id.) Further, section 5
21
     of the agreement states that the “minimum amount of sales” is “over five [sic] from the
22
     date of this agreement.” (Id. Ex. G at 3 § 5; see also id. at 1 § 1 (“The term of this
23
     Agreement shall be for five years from the execution of the Agreement.”).) In addition,
24
     section 5 also states that: “Belter is responsible for delivering the minimum amount of sales
25
     regardless of circumstances.” (Id. Ex. G at 3 § 5.) Thus, at this stage in the proceedings,
26
     Belter has failed to demonstrate that the May 2, 2017 agreement unambiguously requires
27
     CFDA approval as a condition precedent for all of the minimum sales requirements set
28

                                                   9
                                                                                   20-cv-01723-H-KSC
     Case 3:20-cv-01723-H-KSC Document 15 Filed 10/20/20 PageID.819 Page 10 of 15



1    forth in the agreement. As such, Belter has failed to establish as a matter of law that
2    Plaintiffs’ claim for breach of contract should be dismissed because they have failed to
3    allege that CFDA approval has occurred. See Lloyd v. Navy Fed. Credit Union, No. 17-
4    CV-1280-BAS-RBB, 2018 WL 1757609, at *7 (S.D. Cal. Apr. 12, 2018) (“Where a
5    contract’s terms are unambiguous, resolution on a motion to dismiss is proper. However,
6    a breach of contract claim may not be dismissed for failure to state a claim if the contract’s
7    terms are ambiguous.” (citations omitted)); see, e.g., Consul Ltd. v. Solide Enterprises,
8    Inc., 802 F.2d 1143, 1149 (9th Cir. 1986); Monaco v. Bear Stearns Residential Mortg.
9    Corp., 554 F. Supp. 2d 1034, 1040-42 (C.D. Cal. 2008).
10         Finally, with respect to both the May 2, 2017 agreement and the August 10, 2018
11   amendment, in its motion to dismiss, Defendant Belter argues that Plaintiffs are not entitled
12   to certain damages alleged in the FAC. (Doc. No. 3-1 at 11-15.) In response, Plaintiffs
13   argue that whether they are entitled to the exact amount of damages alleged in the
14   complaint is immaterial at the motion to dismiss stage. (Doc. No. 7 at 13.) The Court
15   agrees.
16         Defendant Belter filed a Rule 12(b)(6) motion to dismiss. Thus, the inquiry currently
17   before the Court is whether Plaintiffs adequately state a claim for relief. See Conservation
18   Force, 646 F.3d at 1241. As explained above, in the FAC, Plaintiffs adequately allege each
19   of the elements of a claim for breach of contract, including the damages element. See
20   supra. Defendant Belter may dispute whether Plaintiffs allege the correct amount of
21   damages they would be entitled to based on the alleged breaches. But that does not change
22   the fact that Plaintiffs have alleged that they have suffered damages from the breach.
23         For example, with respect to the August 10, 2018 amendment, Plaintiffs allege that
24   they have been damaged by Defendant Belter’s breach of that agreement in the amount of
25   $150,000 for the payment due for the outstanding licensing fee plus a penalty amount of
26   $688,500. (Doc. No. 1-13, FAC ¶¶ 38, 40.) In its motion to dismiss, Belter contends that
27   Plaintiffs are not entitled to the purported $688,500 penalty amount. (Doc. No. 3-1 at 14-
28   15.) But Belter does not challenge Plaintiffs’ allegations regarding the $150,000 fee owed.

                                                   10
                                                                                   20-cv-01723-H-KSC
     Case 3:20-cv-01723-H-KSC Document 15 Filed 10/20/20 PageID.820 Page 11 of 15



1    (See id.) Thus, even assuming Belter is correct, Plaintiffs have still adequately stated a
2    claim for breach of the August 10, 2018 amendment based on the damages allegations
3    related to the $150,000 licensing fee owed.
4           In sum, Plaintiffs have adequately alleged each of the required elements for stating
5    a claim for breach of contract against Defendant Belter. As such, the Court declines to
6    dismiss Plaintiffs’ claim for breach of contract against Defendant Belter. 4
7           B.      Plaintiffs’ Claim for Fraud (False Promise)
8           In the FAC, Plaintiffs allege a claim for fraud by false promise against Defendants
9    Belter and Eastone. (Doc. No. 1-13, FAC ¶¶ 52-57.) Defendants Belter and Eastone move
10   to dismiss this claim for failure to state a claim. (Doc. No. 3-1 at 16-18; Doc. No. 6-1 at
11   18-20.)
12          Defendants Belter and Eastone argue that Plaintiffs’ claim for fraud should be
13   dismissed because (1) Plaintiffs have failed to adequately allege fraudulent intent, and (2)
14   Plaintiffs have failed to satisfy the heightened pleading standards for alleging a claim of
15   fraud against a corporation. (Id.) In addition, Defendant Eastone argues that Plaintiffs’
16   claim for fraud against it should be dismissed because the Court lacks personal jurisdiction
17   over Eastone with respect to this claim. (Doc. No. 6-1 at 10-14.) In response, Plaintiffs
18   contend that they have alleged sufficient facts to state a claim for fraud. (Doc. 7 at 16;
19   Doc. No. 8 at 5-7.) Nevertheless, Plaintiffs request leave to amend their claim for fraud in
20   order to include more detailed and specific allegations in support of this claim. (Id.)
21          The elements of fraud are (1) a material false representation, (2) that was made with
22   knowledge or recklessness as to its falsity, (3) with the intent to induce reliance, and (4)
23   that the other party ‘actually and justifiably relied upon,’ causing him injury.” 5 Garcia v.
24
25
     4
             The Court notes that its denial of Belter’s motion to dismiss is without prejudice to Belter raising
26   these arguments regarding Plaintiffs’ breach of contract claim at a later stage in the proceedings, such as
     through a motion for summary judgment.
27
     5
28          With respect to Plaintiffs’ claim for fraud, Plaintiffs cite to Texas law, and Defendants cite to
     California law. (See, e.g., Doc. No. 3-1 at 16-17; Doc. No. 6-1 at 19-20; Doc. No. 7 at 16.) The Court

                                                         11
                                                                                              20-cv-01723-H-KSC
     Case 3:20-cv-01723-H-KSC Document 15 Filed 10/20/20 PageID.821 Page 12 of 15



1    Vera, 342 S.W.3d 721, 725 (Tex. App. 2011) (citing Ernst & Young, L.L.P. v. Pac. Mut.
2    Life Ins. Co., 51 S.W.3d 573, 577 (Tex. 2001)); see also Lazar v. Superior Court, 12 Cal.
3    4th 631, 638 (1992). “Fraud by false promise” is a theory “by which the misrepresentation
4    element of fraud can be proven.” Columbia/HCA Healthcare Corp. v. Cottey, 72 S.W.3d
5    735, 744 (Tex. App. 2002). “A promise to do an act (or . . . refrain from doing an act) in
6    the future is actionable fraud only when made with the intention, design and purpose of
7    deceiving, and with no intention of performing the act. Plaintiff must show that the promise
8    was false at the time it was made.” Airborne Freight Corp. v. C.R. Lee Enterprises, Inc.,
9    847 S.W.2d 289, 294 (Tex. App. 1992); see also Tarmann v. State Farm Mut. Auto. Ins.
10   Co., 2 Cal. App. 4th 153, 158 (1991).
11          Further, Federal Rule of Civil Procedure “9(b)’s particularity requirement applies to
12   state-law causes of action.” Vess v. Ciba–Geigy Corp. USA, 317 F.3d 1097, 1103 (9th
13   Cir. 2003). Under Federal Rule of Civil Procedure 9, a plaintiff must plead fraud with
14   particularity. “Averments of fraud must be accompanied by ‘the who, what, when, where,
15   and how’ of the misconduct charged.” Vess, 317 F.3d at 1106 (quoting Cooper v. Pickett,
16   137 F.3d 616, 627 (9th Cir. 1997)). “‘[A] plaintiff must set forth more than the neutral
17   facts necessary to identify the transaction. The plaintiff must set forth what is false or
18   misleading about a statement, and why it is false.’” Id. (quoting In re GlenFed, Inc. Sec.
19   Litig., 42 F.3d 1541, 1548 (9th Cir. 1994)). “While statements of the time, place and nature
20   of the alleged fraudulent activities are sufficient, mere conclusory allegations of fraud” are
21   not. Moore v. Kayport Package Express, Inc., 885 F.2d 531, 540 (9th Cir. 1989).
22          In the FAC, Plaintiff alleges “Defendants Tong, Zhong, Xu, Wang, Belter and
23   Eastone never intended to perform their promises when they made them.” (Doc. No. 1-13,
24   FAC ¶ 55.) Defendants Belter and Eastone argue that this conclusory allegation is
25   insufficient to properly state a claim for fraud by false promise. (Doc. No. 3-1 at 16-17;
26
27   need not resolve this conflict in law between the parties because in analyzing Plaintiffs’ claim for fraud,
28   the Court will cite to both Texas law and California law, and there does not appear to be a material
     difference between the two with respect to the elements at issue. See infra.

                                                         12
                                                                                              20-cv-01723-H-KSC
     Case 3:20-cv-01723-H-KSC Document 15 Filed 10/20/20 PageID.822 Page 13 of 15



1    Doc. No. 6-1 at 19-20.) The Court agrees. “‘Although intent can be averred generally
2    under Rule 9(b), a plaintiff must point to facts which show that defendant harbored an
3    intention not to be bound by terms of the contract at formation.’” SVGRP LLC v. Sowell
4    Fin. Servs., LLC, No. 5:16-CV-07302-HRL, 2017 WL 5495987, at *6 (N.D. Cal. Nov. 16,
5    2017) (quoting UMG Recordings, Inc. v. Global Eagle Entertainment, Inc., 117 F. Supp.3d
6    1092, 1109-10 (C.D. Cal. 2015)); accord Glob. Plastic Sheeting v. Raven Indus., No. 17-
7    CV-1670 DMS (KSC), 2018 WL 3078724, at *4 (S.D. Cal. Mar. 14, 2018). Here, Plaintiffs
8    have failed to point to any factual allegations in the FAC that could show that Defendants
9    harbored an intention not to perform under the contract at the time of formation. As such,
10   Plaintiffs have failed to adequately allege the “intent” element of their fraud claim.
11          In addition, with respect to Defendant Eastone, Plaintiffs have also failed to
12   adequately allege that Eastone may be directly liable for the alleged misrepresentations.
13   Plaintiffs argue that their allegations are sufficient to establish direct liability as to Eastone
14   because they allege in the FAC that, during the relevant times, in addition to being
15   managers of Belter, Defendant Tong was a member of the Board of Directors for Eastone
16   and Defendant Zhong was the Chairman of the Board of Directors for Eastone. (Doc. No.
17   8 at 6; see Doc. No. 1-13, FAC ¶¶ 6-7, 29.) But a mere allegation that a corporate
18   director/officer held positions with both a parent and its subsidiary without more is
19   insufficient to establish direct liability as to the parent. See United States v. Bestfoods, 524
20   U.S. 51, 69 (1998) (“‘[D]irectors and officers holding positions with a parent and its
21   subsidiary can and do “change hats” to represent the two corporations separately, despite
22   their common ownership.’ . . . [C]ourts generally presume ‘that the directors are wearing
23   their “subsidiary hats” and not their “parent hats” when acting for the subsidiary.’”);
24   whiteCryption Corp. v. Arxan Techs., Inc., No. 15-CV-00754-WHO, 2015 WL 3799585,
25   at *2 (N.D. Cal. June 18, 2015) (“[P]arent corporations are held directly or indirectly liable
26   under California law for the acts of their subsidiaries only in unusual situations.”). Because
27   the FAC does not include any allegations stating that Defendants Tong and Zhong were
28   specifically acting on behalf of Eastone when the representations at issue were made,

                                                     13
                                                                                      20-cv-01723-H-KSC
     Case 3:20-cv-01723-H-KSC Document 15 Filed 10/20/20 PageID.823 Page 14 of 15



1    Plaintiffs have failed to adequately allege direct liability as to Eastone for the alleged
2    misrepresentations. 6 See, e.g., Bastidas v. Good Samaritan Hosp., No. C 13-04388 SI,
3    2014 WL 3362214, at *4-5 (N.D. Cal. July 7, 2014) (dismissing claim against parent
4    company where the plaintiff failed to allege facts that would support direct liability for the
5    parent company).
6             In sum, Plaintiffs have failed to adequately state a claim for fraud against Defendants
7    Belter and Eastone, and the Court dismisses Plaintiffs’ claim for fraud. Because Plaintiffs
8    requested that they be given leave to amend this claim to add additional details, and this
9    claim was originally filed in state court and, thus, was not subject to the heightened
10   pleading requirements of Rule 9(b), the Court grants Plaintiffs leave to amend their fraud
11   claim.
12            C.    Plaintiffs’ Remaining Claims
13            In the FAC, Plaintiffs also allege against Defendants Belter and Eastone: (1) a claim
14   for breach of the implied covenant of good faith and fair dealing; (2) a claim to set aside a
15   voidable transaction; and (3) a claim for conspiracy. (Doc. No. 1-13, FAC ¶¶ 45-51, 58-
16   72.) Defendants Belter and Eastone move to dismiss these claims for failure to state a
17   claim. (Doc. No. 3-1 at 15-16, 18-20; Doc. No. 6-1 at 18, 20-22.)
18            In their opposition, Plaintiffs state that they agree that dismissal of these causes of
19   action against Belter and Eastone is appropriate. (Doc. No. 7 at 16; Doc. No. 8 at 5.) As
20   such, the Court dismisses Plaintiffs’ claim for breach of the implied covenant of good faith
21   and fair dealing, Plaintiffs’ claim to set aside a voidable transaction; and Plaintiffs’ claim
22
23
     6
24           For the same reason, Plaintiffs have also failed to adequately allege that the Court has specific
     personal jurisdiction over Eastone with respect to this claim. See GEC US 1 LLC v. Frontier Renewables,
25   LLC, No. 16-CV-1276 YGR, 2016 WL 4677585, at *11-12 (N.D. Cal. Sept. 7, 2016) (dismissing parent
     company for lack of personal jurisdiction where the plaintiff failed to demonstrate that the dual officers at
26   issue were acting on behalf of the parent company); Rojas v. Hamm, No. 18-CV-01779-WHO, 2019 WL
     3779706, at *10 (N.D. Cal. Aug. 12, 2019) (same); Haller v. Advanced Indus. Computer, Inc., No. CV-
27   13-02398-PHX-DGC, 2015 WL 854954, at *4 (D. Ariz. Feb. 27, 2015) (same and explaining that
28   “[e]vidence beyond common officers is required”). In their opposition, Plaintiffs clarify that they are not
     asserting that the Court has general personal jurisdiction over Defendant Eastone. (Doc. No. 8 at 6.)

                                                          14
                                                                                               20-cv-01723-H-KSC
     Case 3:20-cv-01723-H-KSC Document 15 Filed 10/20/20 PageID.824 Page 15 of 15



1    for conspiracy against Defendants Belter and Eastone.
2                                           CONCLUSION
3          For the reasons above, the Court grants in part and denies in part Defendant Belter’s
4    motion to dismiss, and the Court grants Defendant Eastone’s motion to dismiss.
5    Specifically:
6          1.        The Court declines to dismiss Plaintiffs’ claim for breach of contract against
7    Defendant Belter.
8          2.        The Court dismisses Plaintiffs’ claim for breach of contract against Defendant
9    Eastone without leave to amend.
10         3.        The Court dismisses Plaintiffs’ claims for breach of the implied covenant of
11   good faith and fair dealing; to set aside a voidable transaction; and conspiracy against
12   Defendants Belter and Eastone without leave to amend.
13         4.        The Court dismisses Plaintiffs’ clam for fraud against Defendants Belter and
14   Eastone without prejudice, and the Court grants Plaintiffs leave to amend their claim for
15   fraud. Plaintiffs must file their second amended complaint within 30 days from the date
16   this order is filed. Any amended complaint must cure the deficiencies noted in this order
17   and must comply with Federal Rules of Civil Procedure 8 and 9.
18         IT IS SO ORDERED.
19   DATED: October 20, 2020
20
                                                     MARILYN L. HUFF, District Judge
21                                                   UNITED STATES DISTRICT COURT
22
23
24
25
26
27
28

                                                    15
                                                                                   20-cv-01723-H-KSC
